department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc pa apjp br2 wta-n-100807-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sb_se area - richmond cc sb rch from subject assistant chief_counsel administrative provisions judicial practice cc pa apjp application of the fraud exception to the year period of limitations this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice is not to be used or cited as precedent legend taxpayer firm preparer issue whether sec_6501 applies to the commission of fraud with intent to evade tax in the preparation of a return by the agent of a taxpayer conclusion sec_6501 provides an exception to the general 3-year period of limitations in the case of a fraudulent return with the intent to evade tax by its terms sec_6501 applies with respect to any fraudulent return with intent to evade tax neither sec_6501 nor its legislative_history suggest that a taxpayer can avoid the consequences of its agent’s fraudulent conduct therefore we conclude that the fraudulent intent of the taxpayer’s agent provides a sufficient basis for applying sec_6501 wta-n-100807-01 facts taxpayer is a truck driver in taxpayer heard from another truck driver that an employee of firm hereinafter referred to as preparer was able to obtain huge tax refunds for truck drivers based on their diesel_fuel purchases taxpayer sought out the services of preparer for tax years preparer is an experienced tax preparer and knew that taxpayer was not entitled to the diesel_fuel excise_tax_credit upon which each of the refunds was based preparer was subsequently prosecuted for preparing false returns with respect to taxpayer and several other truck drivers the service proposes to issue a notice_of_deficiency to taxpayer for tax years disallowing the diesel_fuel excise_tax_credit the fraud_penalty of sec_6663 will not be determined against taxpayer however the service proposes to rely on the fraud of preparer as a defense to the argument that the period of limitations for assessing deficiencies has expired law and analysis sec_6501 of the internal_revenue_code provides that except as otherwise provided tax must be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed as an exception to the general_rule sec_6501 provides as follows in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time the conclusion stated above follows from the language of the statute and applicable principles of statutory construction the statute phrases the exception to the period of limitations in terms of a fraudulent return with intent to evade tax without requiring fraudulent intent on the part of the taxpayer there is no suggestion in the statute the regulations or the legislative_history that the exception does not apply to fraud committed by the agent of the taxpayer under general principles of agency law also the supreme court has noted that statutes of limitation sought to be applied to bar rights of the government must receive a strict construction in favor of the government 464_us_386 statutes of limitation on assessment of tax are no exception 474_f2d_565 5th cir moreover the rationale underlying the fraud exception to the period of limitations on assessment applies with the same force to fraud by the taxpayer’s agent as it does to fraud by the taxpayer a fraudulent return places the service at a special wta-n-100807-01 disadvantage in discovering and ascertaining the correct_tax liability by its very nature a fraudulent return generally appears correct on its face and the true facts concerning the tax_liability are deliberately withheld from the service as noted in badaracco v commissioner supra fraud cases ordinarily are more difficult to investigate than cases marked for routine tax audits where fraud has been practiced there is a distinct possibility that the taxpayer’s underlying records will have been falsified or even destroyed u s pincite moreover three years may not be enough time for the commissioner to prove fraudulent intent u s pincite to compensate for the burden imposed on the service of having to prove fraudulent intent and ascertain the correct_tax liability sec_6501 provides the service with an unlimited time in which to ascertain the correct_tax liability and establish the facts necessary to prove that the return is fraudulent only in this way can the government’s interest be protected given the underlying purpose of sec_6501 it does not matter whether the fraud is that of the taxpayer or the taxpayer’s agent in either situation the service is disadvantaged by the fraud we do not believe that our conclusion that fraud by an agent falls within the exception of sec_6501 requires that we reach the same conclusion with respect to the penalty for fraud under sec_6663 we do not dispute that the same definition of fraud applies for purposes of sec_6501 and sec_6663 however the focus of the fraud inquiry differs for these two sections because only sec_6663 is penal in nature congress intends sec_6663 to punish and deter wrongful conduct 384_f2d_229 3d cir rev’g 46_tc_622 in contrast the purpose of sec_6501 is to preserve the ability of the government to assess the correct_tax liability in a situation where the return was prepared in a manner calculated to conceal that liability congress logically could and we believe congress did intend the focus of a fraud inquiry to be different in these two sections thus we conclude that fraud exists for purposes of sec_6501 when a taxpayer’s agent commits fraud even though the fraud_penalty may not be imposed based solely on the fraud of the taxpayer’s agent the distinctive policy rationales underlying sec_6663 and sec_6501 are illustrated by the treatment of fraud on a joint_return the courts have consistently held that the fraud of one spouse on a joint_return holds the period of limitations open as to both spouses for period of limitations purposes it is immaterial whether the fraud is that of the husband the wife or both see 416_f2d_737 7th cir 271_f2d_511 5th cir 175_f2d_240 6th cir 54_tc_1011 the rationale is that sec_6501 is an impersonal provision applying to the situation arising from a fraudulent return 33_bta_105 just as it does not matter which spouse is responsible for the fraud on a joint_return it wta-n-100807-01 should also not matter for period of limitations purposes whether the fraud is that of the taxpayer or the taxpayer’s agent by contrast the fraud_penalty imposed by sec_6663 is not an impersonal provision the fraud_penalty is intended to deter wrongful conduct and should be imposed only on the wrongdoer this is why the predecessor to sec_6663 was enacted in as part of the original innocent spouse legislation pub_l_no prior to the enactment of this provision the fraud_penalty could be imposed on both spouses even though only one spouse had the requisite fraudulent intent the case law was based on the principle of joint_and_several_liability on a joint_return in enacting the predecessor of sec_6663 congress created an exception to that principle because imposition of the fraud_penalty against the nonfraudulent spouse resulted in injustice h_r rep no 91st cong 2d sess s rep no 91st cong 2d sess when explaining the reasons for the legislation the senate_finance_committee stated that t his proposal seeks to correct the unfairness in the situations brought to the attention of this committee and to bring government tax collection practices into accord with basic principles of equity and fairness s rep no 91st cong 2d sess pincite thus if one spouse does not participate in the fraud the fraud_penalty should not be imposed against that spouse similarly if a taxpayer does not contribute to the fraudulent conduct of its agent in preparing the taxpayer’s return sec_6663 should not apply the legislative_history underlying the predecessor of sec_6663 makes clear the distinction between the fraud_penalty and the fraud exception to the usual 3-year period of limitations congress carved out an exception to the principle of joint_and_several_liability on a joint_return to prevent imposition of the fraud_penalty on an innocent spouse but left intact the prior case law under which the period of limitations is kept open as to both spouses even if only one spouse committed the fraud thus the statement was made that t he bill does not alter the rules with respect to the statute_of_limitations s rep no pincite 91st cong 2d sess the analogy to fraud on a joint_return thus provides support for the conclusion that preparer’s conduct in preparing a false return with an intent to evade tax keeps the period of limitations open even though preparer’s conduct is insufficient to subject taxpayer to the fraud_penalty further nothing in the legislative_history of sec_6501 casts doubt on the foregoing analysis the intent to evade the tax language was added to a predecessor of sec_6501 in the legislative_history does not suggest that congress intended for the intent to evade the tax to be the personal intent of the taxpayer there is no logical or policy reason to suppose that congress intended that taxpayers would be able to avoid the fraud exception where their agents committed fraud on their behalf see h_r rep no 65th cong 3d sess pincite cong rec wta-n-100807-01 finally an examination of the principles of agency law is helpful in resolving the present issue the tax_court has held that fundamental agency law provides that the actions of the tax preparer agent are imputed to the taxpayer principal caulkins v commissioner tcmemo_1984_504 in caulkins the taxpayer should have attached a particular form to his income_tax return in order to make an election to depreciate certain assets using the half year convention but the return preparer failed to prepare the requisite form the tax_court held that when a taxpayer signs and thereby adopts a tax_return prepared by a return preparer the taxpayer bears the consequences of errors made by the return preparer when a principal puts an agent in a position that enables the agent while apparently acting within his authority to commit a fraud upon third persons the principal is liable to third persons for the fraud see restatement second of agency sec_261 the rationale underlying this rule is that from the point of view of the third party the transaction seems regular on its face and the agent appears to be acting in the ordinary course of the business for which he was engaged see rutherford v the rideout bank cal 2d p 2d bank held liable for fraudulent misrepresentations by bank manager designed to benefit the manager and not the bank applying agency principles to the present situation preparer was taxpayer’s agent as taxpayer’s agent preparer committed a fraud upon the government that benefitted taxpayer directly at the expense of the government taxpayer must bear responsibility for the actions of preparer in reaching the conclusion stated above we have considered and rejected several contrary arguments first we note that the fraud exception to the period of limitations and the fraud_penalty were at one time included in the same section of the revenue acts see revenue act of sec_250 and d and revenue act of sec_250 and d based on the principle of statutory construction that identical words used in different parts of the same statute are generally interpreted in the same way an argument can be made that the term fraud has the same meaning under sec_6501 and sec_6663 and that under both sections the focus of the fraud inquiry is restricted to the taxpayer’s intent and activities see 32_tc_1171 citations omitted while we believe that the elements of fraud are the same under sec_6501 and sec_6663 this does not mean that under both sections the focus of the inquiry is restricted to the taxpayer’s activities and intent in determining whether sec_6501 applies the return preparer’s activities and intent must also be considered also for many years the fraud exception to the period of limitations and the fraud_penalty have no longer been contained within the same statutory provision this indicates that the principle of statutory construction noted above may not apply now even if it arguably applied in the past thus the focus of the wta-n-100807-01 fraud inquiry need not be restricted under both sections to the taxpayer’s activities and intent second the tax_court has on several occasions stated that the definition of fraud for purposes of sec_6501 is the same as the definition of fraud under sec_6663 neely v commissioner t c no 114_tc_533 murphy v commissioner tcmemo_1995_76 citing 384_f2d_229 3d cir rev’g 46_tc_622 however none of the cases in which this statement was made involve the issue now presented we do not dispute that the same definition of fraud applies for purposes of sec_6501 and sec_6663 the distinction that must be made is in terms of the focus of the fraud inquiry the focus in sec_6501 is on whether fraud was committed in connection with the return while the focus in sec_6663 is on whether the taxpayer committed the fraud third court opinions frequently include language to the effect that fraud is never imputed see 224_f3d_415 5th cir although cases which stand for the proposition that fraud is never imputed may seem contrary to the conclusion we have reached in this case the present case is distinguishable those cases addressed a question of evidence or proof namely whether the taxpayer’s fraudulent intent can be imputed or presumed from the facts and circumstances by contrast the present case involves the legal issue of whether fraud exists where someone other than the taxpayer has the intent to defraud the government in the present case there is no need to impute fraud from preparer to taxpayer as sec_6501 does not require that the intent to evade tax be the personal intent of taxpayer fourth we recognize that the badges_of_fraud used by the courts in determining the existence of fraud have been applied with the taxpayer’s activities and intent in mind see eg bacon v commissioner tcmemo_2000_257 kaissy v commissioner tcmemo_1995_474 the badges_of_fraud are understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities see 796_f2d_303 9th cir however the issue presented in this case was not involved in any of the cases applying the badges_of_fraud thus the application of the badges_of_fraud is not appropriate in this case case development hazards and other considerations the purpose of sec_6501 is to provide taxpayers with repose or closure once the usual 3-year period for assessing tax has ended this policy objective may be thwarted by the conclusion stated above wta-n-100807-01 we note that the code required the penalty for the underpayment_of_tax to be due to fraud with the intent to evade tax see revenue act of section b beginning in however sec_6653 the forerunner of sec_6663 no longer required an intent to evade tax nonetheless cases decided from to the present have defined fraud in the context of the fraud_penalty as requiring an intent to evade tax on the part of the taxpayer thus because the courts have required that a taxpayer have a fraudulent intent for purposes of the fraud_penalty even though the statute does not explicitly mention intent the courts might also a fortiori require that the taxpayer have the intent to evade tax under sec_6501 because that statute does include a reference to intent to evade tax sec_7454 provides that the burden_of_proof is on the service in any proceeding involving the issue whether the petitioner has been guilty of fraud with intent to evade tax this language may support the position that whether sec_6663 or sec_6501 is at issue the service bears the same burden_of_proof in either type of case the service must prove that the petitioner taxpayer has been guilty of fraud with intent to evade tax the statute refers only to the petitioner’s taxpayer’s intent the statute does not allow for the intent of the taxpayer’s agent or return preparer to be taken into account this argument is reinforced by the case law which establishes that the burden the service bears in proving fraud under sec_6501 is identical to the burden in proving fraud for purposes of sec_6663 thus it is arguable that the language of sec_7454 and the case law on burden_of_proof provide that the taxpayer’s intent and activities are the sole focus in determining if the service has met its burden_of_proof we believe after careful consideration of this issue that the language of sec_6501 applicable principles of statutory construction and the differing policy rationales underlying sec_6663 and sec_6501 support the conclusion reached if you have questions please contact susan l hartford at curtis g wilson by michael l gompertz assistant to the branch chief branch
